DETAILED ACTION
	Claims 1-13 are presented on 09/30/2022 for examination on merits.  Claims 1, 5, and 9 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement (IDS) submitted for examination on merits is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Application No. 17/463743 (hereinafter “APP 743”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

	Regarding claim 1, APP 743 anticipates:
A method performed by a system for authentication of users requesting access to a restricted data resource from a communication device, the system comprising an authentication server situated in the restricted data resource, an access server, the communication device, and an approver device (APP 743, clm. 1: A method performed by a system for authentication of users requesting access to a restricted data resource from a communication device, the system comprising an authentication server situated in the restricted data resource, an access server, the communication device, and an authentication device), the method comprising: 
sending, by the communication device to the authentication server, a username and a password received from a user of the communication device in response to a request to enter a username and password for accessing the restricted data resource (APP 743, clm. 1: sending, by the communication device to the authentication server, a username and a password received from a user of the communication device in response to a request to enter a username and password for accessing the restricted data resource); 
triggering checking, by the authentication server, whether the username received from the communication device matches a stored username of any account of the restricted data resource and whether the password received from the communication device matches a stored password for the account matching the username entered by the communication device, sending, by the authentication server to the communication device and when the password received from the communication device matches the stored password for the account matching the username received from the communication device, a request to enter an ID of an approver authorized to approve the user of the communication device access to the restricted data resource, sending, by the communication device to the authentication server, an approver ID received from the user in response to the request to enter an approver ID (APP 743, clm. 1: triggering checking, by the authentication server, whether the username received from the communication device matches a stored username of any account of the restricted data resource and whether the password received from the communication device matches a stored password for the account matching the username entered by the communication device, sending, by the authentication server to the communication device and when the password received from the communication device matches the stored password for the account matching the username received from the communication device, a request to enter an authentication device ID, sending, by the communication device to the authentication server, an authentication device ID received from the user); 
checking, by the authentication server, whether the approver ID received from the communication device matches any of a plurality of authorized approver IDs (APP 743, clm. 1: checking, by the authentication server, whether the authentication device ID received from the communication device matches any of a plurality of stored authentication device IDs for the account matching the username received from the communication device); 
sending, by the authentication server to the approver device indicated by the approver ID received from the communication device, an approval request whether the approver wants to approve access to the restricted data resource for the user of the communication device, the approval request comprising an ID of the user, when the approver ID received from the communication device matches any of the plurality of authorized approver IDs (APP 743, clm. 1: the authentication device ID received from the communication device matches any of the plurality of stored authentication device IDs for the account matching the user name received from the communication device); 
sending, by the approver device to the authentication server and in response to the approver device receiving input that the approval request is to be accepted, an accept indication that the approver has accepted the approval request (APP 743, clms. 1 and 9: the second authentication procedure is successful; when the secondary password received from the communication device matches the secondary password expected by the authentication server); and 
granting, by the authentication server and in response to receiving the accept indication, the user of the communication device access to the restricted data resource, wherein communication between the communication device and the authentication server passes via the access server, wherein the RADIUS protocol is used at least for the communication between the authentication server and the access server (APP 743, clm. 1: when the second authentication procedure is successful, granting by the authentication server, the user access to the restricted data resource).
Independent claim 5 and 9 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language.
Claim 13 is also rejected for the same reason as claim 1, because of the recited similar limitations.
Regarding dependent claims 2-4, 6-8, and 10-12 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Objections
Claims 1, 2, 4-5, 6-7, 9-11, and 13 are objected to because of the following informalities: 
Claims 1,2, 5, 6, 9, 10 each recite an acronym “the RADIUS” which should have been  spelled out for formality reasons.
Claims 1, 4, 5, 7, 9, 11 each recite a limitation of “an ID of an approver” which is inconsistent with “an approver ID” also recited in the respective claims. Appropriate correction is required for formality reasons.
Claim 13 recites “the the authentication server” with a duplicate article “the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system may be software (i.e., software per se).  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). 
The broadest reasonable interpretation of the claim element “a computer program” is drawn to a non-structural item which could be interpreted as a set of program instruction or software per se., Therefore, claim 13 is found to be software per se. and thus not eligible for patent protection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-4, 6-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2-4 each recite the limitation “Method according to claim 1” lacking sufficient antecedent basis for this limitation in the claims, respectively.  The Examiner suggests changing the limitation to “The method according to claim 1.”
Claims 6-8 each recite the limitation “Method according to claim 5” lacking sufficient antecedent basis for this limitation in the claims, respectively.  The Examiner suggests changing the limitation to “The method according to claim 5.”
Claims 10-12 each recite the limitation “Authentication server according to claim 9” lacking sufficient antecedent basis for this limitation in the claims, respectively.  The Examiner suggests changing the limitation to “The authentication server according to claim 9.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 20140123231 A1) in view of Popp (US 8639628 B2), and further in view of Khitrenovich (US 9032490 B1; hereinafter “Khit”).

As per claim 1, Low teaches a method performed by a system for authentication of users requesting access to a restricted data resource from a communication device, the system comprising an authentication server situated in the restricted data resource, an access server, the communication device, and an approver device (Low, FIG. 4 illustrates a set of distinct application clients 400 and their associated set of application servers 402. In this context, application client 1 works with application server 1, application client 2 works with application server 2, and so forth. Thus, application 1 may be a VPN, application 2 a VDI, and so forth. Of course, these are merely examples and are not intended to be limiting. An application client may be a rich client, a thin client, a Windows OS-based client, a client written in Java, or any other application client that is capable of implementing or supporting RADIUS challenge-response), the method comprising: 
sending, by the communication device to the authentication server, a username and a password received from a user of the communication device in response to a request to enter a username and password for accessing the restricted data resource (Low, par. 0036: begins at step (1) with the application client collecting authentication data (e.g., username and password) from the user. At step (2), the authentication client sends this data to the application server); 
checking, by the authentication server, whether the approver ID received from the communication device matches any of a plurality of authorized approver IDs (Low, par. 0036: the application server issues a RADIUS Access-Request to the authentication server that includes the challenge response. At step (10), the authentication server issues a RADIUS Access-Accept, suggesting the OTPs match); 
sending, by the authentication server to the approver device indicated by the approver ID received from the communication device, an approval request whether the approver wants to approve access to the restricted data resource for the user of the communication device, the approval request comprising an ID of the user, when the approver ID received from the communication device matches any of the plurality of authorized approver IDs; 
sending, by the approver device to the authentication server and in response to the approver device receiving input that the approval request is to be accepted, an accept indication that the approver has accepted the approval request (Low, par. 0037: an EAP response, which forwards the response to the RADIUS authentication server in an Access-Request packet. The RADIUS server validates the authentication data and responds with a challenge (Access-Challenge) or failure (Access-Reject) message; par. 0051:  the VPN client forwards the authentication data to the VPN server. At step (3), the VPN server issues a RADIUS Access-Request (with the password) to the authentication server. The server 802 responds at step (4) with a RADIUS Access-Challenge that includes an encoded command in the RADIUS Reply-Message); and 
granting, by the authentication server and in response to receiving the accept indication, the user of the communication device access to the restricted data resource, wherein communication between the communication device and the authentication server passes via the access server, wherein the RADIUS protocol is used at least for the communication between the authentication server and the access server (Low, par. 0036: At step (10), the authentication server issues a RADIUS Access-Accept; par. 0037: the response is routed to the application server, which forwards it to the RADIUS server resulting in a success (Access-Accept)).
While Low discloses the first authentication factor as “a username/password pair [entered] to the application client” (par. 0004 and 0036), but left out the details of checking whether the username/password received from the communication device matches a stored username/password for a second step of authentication by OTP, which is typical in the filed of art.  However, this aspect of the claim is a difference between Low and the claimed invention.
In a related art, Popp teaches:
triggering checking, by the authentication server, whether the username received from the communication device matches a stored username of any account of the restricted data resource and whether the password received from the communication device matches a stored password for the account matching the username entered by the communication device (Popp, col. 1, lines 30-41: the process of verifying the identity of a user – matching id and password; see also col 2, lines 61-67: having the server calculate the next n OTP values and determine if there is a match), 
Low and Popp are analogous art, because they are in a similar field of endeavor in improving user authentication using RADIUS protocol.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Low with Popp’s teaching on matching the user’s password with a stored password.  For this combination, the motivation would have been to improve the level of security with a matching algorithm that facilitate the first authentication step of Low’s system.
However, Low and Popp as combined above do not explicitly disclose a request to enter an ID of an approver authorized to approve the user of the communication device access to the restricted data resource.  This aspect of the claim is a further difference.
In a related art, Khit teaches:
sending, by the authentication server to the communication device and when the password received from the communication device matches the stored password for the account matching the username received from the communication device, a request to enter an ID of an approver authorized to approve the user of the communication device access to the restricted data resource, sending, by the communication device to the authentication server, an approver ID received from the user in response to the request to enter an approver ID (Khit, col. 4, lines 63-67: generate a one-time passcode (OTP). The user 31 may either type the OTP into the login client 33 running on client 32 (possibly together with a username and password) or the token may connect directly to client 32 in order to directly transmit the OTP to the login client 33; col. 4, lines 19-32: user 31 is requested to send additional [authentication] data); 
Khit is analogous art to the claimed invention in a similar field of endeavor in improving user authentication using RADIUS protocol.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Low - Popp’s system with Khit’s teaching on how to send a request to enter an ID of an approver authorized to approve the user of the communication device access to the restricted data resource.  For this combination, the motivation would have been to improve the interaction among Low’s system components.

As per claim 2, the references as combined above teach [the] method according to claim 1, wherein the request to enter an approver ID is sent by the authentication server as an Access challenge according to a challenge-response mechanism of the RADIUS protocol, and wherein the approver ID sent by the communication device to the authentication server is received by the authentication server as a Challenge response to the Access Challenge, according to the RADIUS challenge-response mechanism (Low, par. 0035: two (2) factor authentication (2FA) over a RADIUS-based challenge-response; par. 0036: the application client collects more authentication data (e.g., a OTP) as a response to the challenge. The application client sends the response to the challenge to the application server at step (8)).

As per claim 3, the references as combined above teach [the] method according to claim 1, further comprises sending, by the authentication server to the approver device, information relating to a geographic position of the user of the communication device (Low, par. 0005: The Auth Agent is responsible for interacting with … users …for gathering additional attributes from the machine (e.g. IP address, geo-location, and the like); see also par. 0048, 0052, and 0056 for the use of geo-location information).

As per claim 4, the references as combined above teach [the] method according to claim 1, further comprising, checking, by the authentication server whether the user registered for the communication device is authorized to access the restricted data resource via authentication of an approver, and only sending the request to enter an ID of an approver to the communication device when the user is authorized to access the restricted data resource via authentication of an approver (Low, par. 0052: the nature of the one or more command requests that are issued by the authentication server and acted upon by the authentication agent may be quite varied and is not a limitation of the technique. Thus, for example, the authentication server may request a different authentication factor (e.g., an OTP) depending on the role of the user logging on. Alternatively, the authentication server can first request (in a challenge) for additional attributes about the machine (e.g., what readers are attached, what the machine IP address or geo-location is, etc.) before issuing a second challenge requesting for authentication of a certain type).

Regarding claim 5, it is directed to a method performed by an authentication server for authentication of users requesting access to a restricted data resource from a communication device, reciting the same limitations in similar language as claim 1.  Therefore, claim 5 is rejected for the same rationale as that indicated for claim 1.

Claims 6-8 recite the same limitations as claims 2-4.  Therefore, they are rejected for the same rationale as discussed in claims 2-4.

Regarding 9, it is directed to an authentication server configured for authentication of users requesting access to a restricted data resource from a communication device, reciting the same limitations in similar language as claim 1.  Therefore, claim 5 is rejected for the same rationale as that indicated for claim 1.

Claims 10-12 recite the same limitations as claims 2-4.  Therefore, they are rejected for the same rationale as discussed in claims 2-4.

Regarding claim 13, it is directed to a computer program comprising instructions, which, when executed by at least one processing circuitry of an authentication server configured for authentication of users requesting access to a restricted data resource from a communication device, incorporating limitations of claim 5. Therefore, claim 15 is rejected for the same rationale as claim 5, which is the same as discussed in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        07/28/2022